  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.1 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

        Plaintiff,

        v.                                             Case No. 1:18-cv-1332
 SARANAC BRAND FOODS, INC.,
 a corporation,

        and

 DENNIS M. NOWAK and DANIEL R.
 NOWAK, individuals,

        Defendants.


                      COMPLAINT FOR PERMANENT INJUNCTION

       Plaintiff, the United States of America, respectfully represents to this Court as follows:

       1.      This statutory injunction proceeding is brought under the Federal Food, Drug, and

Cosmetic Act (“the Act”), 21 U.S.C. § 332(a), and the inherent equitable authority of this Court,

to enjoin and restrain Saranac Brand Foods, Inc. (“Saranac” or “the company”), a corporation,

and Dennis M. Nowak and Daniel R. Nowak, individuals, (collectively, “Defendants”), from

violating: (a) 21 U.S.C. § 331(a) by introducing or delivering for introduction into interstate

commerce, or causing the introduction or delivery for introduction into interstate commerce,

articles of food that are adulterated within the meaning of 21 U.S.C. § 342(a)(4); and (b) 21

U.S.C. § 331(k) by causing articles of food that Defendants hold for sale after shipment of one or

more of their components in interstate commerce to become adulterated within the meaning of

21 U.S.C. § 342(a)(4).

       2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1337, and

1345, and 21 U.S.C. § 332(a).
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.2 Page 2 of 14



         3.     Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c).

                                         DEFENDANTS

         4.     Saranac was incorporated in the state of Michigan in 1971. The company’s

business operations involved the preparation, processing, packing, holding, and distribution of

approximately 35 different ready-to-eat foods, including prepared salads, dips, and sauces (e.g.,

coleslaw, macaroni salad, spinach dip, and enchilada sauce). Defendants’ manufacturing facility

is located at 60 South Bridge Street, Saranac, Michigan 48881, within the jurisdiction of this

Court.

         5.     Dennis M. Nowak is Saranac’s President and part-owner. At all times relevant to

the allegations in this Complaint, Dennis Nowak has been the most responsible person for the

company and overseen day-to-day operations on site at its facility. His duties have included

manufacturing and purchasing, and he has had the authority to hire and fire employees. Dennis

Nowak has performed his duties at 60 South Bridge Street, Saranac, Michigan 48881, within the

jurisdiction of this Court.

         6.     Daniel R. Nowak is Saranac’s Vice President and co-owner with Dennis Nowak.

Daniel Nowak also has had the authority to hire and fire employees. His duties have also

involved the preparation of ingredients during food production, assisting in sanitation

procedures, and directing employees processing food. Daniel Nowak has performed his duties

at 60 South Bridge Street, Saranac, Michigan 48881, within the jurisdiction of this Court.

         7.     Defendants’ ready-to-eat food products are food within the meaning of 21 U.S.C.

§ 321(f).

         8.     Defendants have introduced their food into interstate commerce by shipping it to

two distributors in Michigan for further distribution, which includes to customers located outside




                                                 2
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.3 Page 3 of 14



of Michigan. Defendants have received in interstate commerce one or more components used to

manufacture their ready-to-eat food. For example, Defendants received pasta shells from

Missouri, vinegar from Ohio, and seasonings from New Jersey.

                                LISTERIA MONOCYTOGENES

       9.      Listeria monocytogenes (“L. monocytogenes”) is a species of pathogenic bacteria

that causes listeriosis, an acute, life-threatening infection. L. monocytogenes is widespread in the

environment and may be introduced into a food-processing facility from raw materials, humans,

or equipment. L. monocytogenes can colonize on a variety of moist surfaces, such as floors,

floor drains, and food-processing equipment. In addition, it can collect in condensation, standing

water, and food residues. L. monocytogenes is particularly hardy because of its tendency to form

biofilms, which protect the bacteria from ordinary cleaning processes.

       10.     Strict in-plant sanitation measures must be instituted to eliminate

L. monocytogenes and prevent its growth. Without proper controls, L. monocytogenes can

proliferate in food-processing facilities where it may contaminate food. Therefore, identifying

the areas in a facility where L. monocytogenes can grow and survive, and taking corrective

actions necessary to eradicate the microorganism by rendering these areas unable to support its

growth and survival, is essential.

       11.     Consuming foods contaminated with L. monocytogenes can lead to listeriosis,

which is a public health concern because of the severity of the disease, its high case-fatality rate,

long incubation time, and tendency to affect vulnerable persons, including the elderly, newborns,

and persons who are immune-compromised.

       12.     L. monocytogenes has been detected in various locations within Defendants’ food-

processing facility at 60 South Bridge Street, Saranac, Michigan 48881.




                                                  3
    Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.4 Page 4 of 14



                      DEFENDANTS’ CONDUCT AND VIOLATIONS

       13.     FDA most recently inspected Defendants’ facility between October 23 and

November 29, 2017 (the “November 2017 Inspection”). This inspection established that the

ready-to-eat food products that Defendants manufactured, processed, packed, labeled, held, and

distributed were adulterated within the meaning of 21 U.S.C. § 342(a)(4), in that they have been

prepared, packed, or held under insanitary conditions whereby they may have become

contaminated with filth or rendered injurious to health. The insanitary conditions include the

presence of pathogenic L. monocytogenes in the company’s food-processing facility and

Defendants’ failure to implement effective monitoring and sanitation controls in accordance with

the current Good Manufacturing Practice (“CGMP”) requirements for food. See 21 C.F.R.

Parts 110 and 117. 1 The FDA investigators documented insanitary conditions, including, but not

limited to, the following:

               A.      Failure to conduct food manufacturing, processing, packing, and holding

operations under conditions and controls necessary to minimize the potential for growth of

microorganisms (as required by 21 C.F.R. § 117.80(c)(2)). Specifically, the FDA investigators

collected ninety-seven environmental sub-samples from the processing and cooking areas of

Defendants’ facility, and twelve tested positive for L. monocytogenes. Two locations where L.

monocytogenes was detected were the same locations in Defendants’ facility’s food-processing

area where the pathogen was detected during a previous FDA inspection in February 2016.




1
  21 C.F.R. Part 110 was modernized and codified in Subpart B of Part 117 by the Current Good
Manufacturing Practice, Hazard Analysis, and Risk-Based Preventive Controls for Human Food
rule (21 C.F.R. Part 117). An establishment was subject to Part 110 until the Part 117
compliance date applicable to its business size. Because Saranac is a small business with fewer
than 500 full-time equivalent employees, its compliance date for Part 117 was September 18,
2017.


                                                4
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.5 Page 5 of 14



L. monocytogenes was also found in various parts of the floor in the food-processing area and the

center floor drain, including the plastic grates covering the center floor drain and the damaged

floor around the center floor drain. Moreover, Listeria innocua, a non-pathogenic

microorganism that is an indicator of insanitary conditions, was found in thirteen sub-samples;

               B.     Failure to construct the food processing facility in such a manner that

floors, walls, and ceilings may be adequately cleaned and kept clean and in good repair (as

required by 21 C.F.R. § 117.20(b)(4)). Specifically, the FDA investigators observed that the

flooring in Defendants’ facility’s food-processing areas was in poor repair with exposed

aggregate (the rocky substrate beneath the surface of the concrete floor), chipped areas, ponded

water, and debris;

               C.     Failure to conduct operations in accordance with adequate sanitation

principles in manufacturing, processing, packing, and holding food, (as required by 21 C.F.R.

§ 117.80(a)). For example, the FDA investigators observed Defendants’ employees spraying out

the center drain (where L. monocytogenes was detected) and aerosolizing substances in the

trench; employees using a pressurized hose to spray off a soiled food cart, causing spray to be

deflected onto an uncovered food cart containing coleslaw; employees exiting and entering the

food-processing area without washing their hands and then handling food and food-contact

equipment; and an employee touching the processing room floor (contaminated with L.

monocytogenes) and then touching food product without first washing his hands. The

investigators also observed food build-up and condensate on the ceiling above pasta cookers,

even after the employees stated that they had cleaned the area, and a thick, slimy food build-up

on food-processing equipment after Defendants claimed to have performed a full sanitation

procedure;




                                                 5
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.6 Page 6 of 14



               D.      Failure to have all plant equipment and utensils used in manufacturing,

processing, packing, and holding food designed and constructed to be adequately maintained to

protect against allergen cross-contact and contamination (as required by 21 C.F.R. § 117.40).

For example, the FDA investigators observed that white food carts used in the processing room

to mix and hold food products were in poor condition, having deep grooves and stains making

them not easily cleanable. Moreover, chipped paint was observed on the middle spindle in a

cabbage spinner, which is a food-contact surface;

               E.      Failure to create and maintain adequate sanitary facilities and

accommodations (as required by 21 C.F.R. § 117.37). For example, the FDA investigators

observed hoses used in the processing area with inappropriate or no backflow prevention

devices, and condensate drain lines terminating behind the facility’s one-compartment sink and

onto the floor of the food-processing area, rather than in the sink; and

               F.      Failure to ensure that cleaning compounds and sanitizing agents were safe

and adequate under their conditions of use (as required by 21 C.F.R. § 117.35(b)(1)).

Specifically, the FDA investigators observed that Defendants employed sanitizing agents that

were not used according to their labeled directions for use. For example, Defendants and/or their

employees washed cabbage used in the production of coleslaw in chlorinated water using

chlorine not labeled for direct food contact; and Saranac used quaternary sanitizer, labeled for

use at 200 ppm, to sanitize food-contact equipment and food-processing area surfaces at 400

ppm.

       14.     At the close of the November 2017 Inspection, the FDA investigators issued an

eleven-item List of Inspectional Observations (“Form FDA-483”) to Defendant Dennis Nowak,

and discussed each of the observed deviations with Defendants Dennis and Daniel Nowak.




                                                 6
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.7 Page 7 of 14



          15.   On December 13, 2017, Defendants responded to the November 2017 Form FDA-

483, representing that actions had been and were being taken to correct the insanitary conditions

identified during the November 2017 Inspection. After reviewing Defendants’ submission, FDA

determined that the proposed corrections were inadequate to fully address the insanitary

conditions in Defendants’ facility. For example, Defendants’ response did not: (a) evaluate the

root cause of the L. monocytogenes contamination within their facility; (b) provide sufficient

documentation of training employees on sanitation procedures and cleaning its food carts in the

processing room; or (c) demonstrate that the floor was repaired or provide a timetable for

repairing the floor.

          16.   Defendants violated 21 U.S.C. § 331(a) by introducing or delivering for

introduction into interstate commerce food that is adulterated within the meaning of 21 U.S.C.

§ 342(a)(4), in that it has been prepared, packed, or held under insanitary conditions whereby it

may have become contaminated with filth, or whereby it may have been rendered injurious to

health.

          17.   Defendants violated 21 U.S.C. § 331(k) by causing the adulteration, within the

meaning of 21 U.S.C. § 342(a)(4), of food while such article is held for sale after shipment of

one or more of its components in interstate commerce.

                  DEFENDANTS’ HISTORY OF VIOLATIVE CONDUCT

          18.   During the past six years, interactions between Defendants and both FDA and the

Michigan Department of Agriculture & Rural Development (“MDARD”) demonstrate a pattern

of non-compliance at Defendants’ facility and their failure to follow through on corrections.

          19.   FDA conducted a comprehensive surveillance inspection of Defendants’ facility

between February 7 and 8, 2012 (the “February 2012 Inspection”) and observed insanitary




                                                 7
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.8 Page 8 of 14



conditions. For example, during the February 2012 Inspection, the FDA investigators observed

that the painted floor in Defendants’ food-processing facility was chipped and missing in places,

exposing porous concrete aggregate beneath. Water and food particles were observed pooling

around the chipped floor underneath Defendants’ dicing and chopping machines. Furthermore,

the FDA investigators observed Defendants’ employees spraying a dicing machine with

pressurized water before switching to dicing green peppers, in a manner that caused the

aerosolized water to deflect off the floor and strike the dicing machine.

       20.     At the close of the February 2012 Inspection, the FDA investigators issued a two-

item Form FDA-483 to Defendant Dennis Nowak and discussed each of the observations with

him. In addition, during a close-out meeting, the FDA investigators discussed the condition of

Defendants’ facility’s floors with Defendants Dennis and Daniel Nowak, who stated that new

flooring was a “top priority” repair for the facility and that they expected to install new flooring

by September 2012.

       21.     On March 5, 2012, Defendants responded in writing to the February 2012 Form

FDA-483 by providing a floor repair estimate from 2009 with marginalia stating, “Will be done

when we can afford it.”

       22.     MDARD conducted a MDARD-FDA contract inspection of Defendants’ facility

between June 2 and 11, 2014 (the “June 2014 Inspection”) and found that the floors throughout

the food-processing area (i.e., floor in the peeling room, packing/processing room, and cook

room) were difficult to clean due to heavy erosion from the water used in the processing of

vegetables, pasta, and other ingredients prepared on site. In addition to Defendants’ poor floor

condition, MDARD observed, among other things, inadequate sanitation practices (including

finding visible food residues on mechanical cutting equipment after completion of a cleaning




                                                  8
  Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.9 Page 9 of 14



procedure) and the failure to subject food-processing equipment to a three-step wash, rinse, and

sanitize procedure at the end of the production schedule.

       23.     MDARD collected 100 environmental swabs of locations throughout Defendants’

facility. Thirteen were positive for L. monocytogenes, which was found in the multiple locations,

including the floor underneath the mixing cart and the floor underneath the hand washing sink.

The environmental sampling also revealed the presence of other Listeria species in Defendants’

facility, including Listeria innocua and Listeria ivanovii. MDARD also noted that Defendants

did not have an environmental testing program.

       24.     Defendants responded to the June 2014 Inspection observations in writing on

September 19, 2014, stating, among other things, that its peeling room was no longer in use and

that they moved their peeling equipment to the north end of the processing room “where [they]

have no flooring issues.” They further claimed that the floor in the packing/processing room had

been “patched [] where needed and [e]poxy painted” to make it smooth and easier to clean.

Moreover, they stated that the cook room floor would be patched and painted in September 2014.

       25.     FDA conducted a compliance follow-up inspection of Defendants’ facility

between February 1 and 9, 2016 (the “February 2016 Inspection”). The FDA investigators

observed: (a) employees cleaning the processing floor with pressurized hoses that created

overspray that adhered to ingredient containers; (b) ceilings and floors remained in poor repair,

with debris visible in the floor expansion joints and the floors were eroded with exposed concrete

aggregate; (c) food-contact surfaces of several pieces of equipment were damaged and did not

appear easily cleanable (e.g., cutting boards were scored and discolored, food-contact surfaces in

food carts had deep gouges, and a steel mixing bowl had pitting evident in the interior of the




                                                 9
 Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.10 Page 10 of 14



bowl, making it rough); (d) condensate was on the ceiling above pasta cookers; and (e) hose

drops had incorrect backflow prevention devices or no backflow devices.

       26.     During the February 2016 inspection, the FDA investigators collected

environmental samples from various locations at Defendants’ facility. Three of the eighty-nine

environmental swabs tested positive for L. monocytogenes. Specifically, L. monocytogenes was

found on the floor near food carts and the two-compartment sink, on the floor alongside the

interior legs of a stand mixer, and on the floor under the one-compartment sink. These locations

were near the facility’s food products and food-contact surfaces.

       27.     At the close of the February 2016 Inspection, FDA issued a five-item Form FDA-

483 to Defendant Dennis Nowak and discussed the observed violations with him and Defendant

Daniel Nowak. In addition, the FDA investigators discussed, among other things, the general

state of repair of food-processing equipment, utensil storage, concerns regarding cleaning

procedures used throughout the facility, and ensuring proper employee handwashing.

Defendants claimed they would have “many of the corrections in place by March 2016.”

       28.     Defendants also responded to the five-item Form FDA-483 in writing on

February 19, 2016, stating that they (a) educated employees on use of low pressure water to

avoid overspray onto food containers; (b) repainted and patched floors so aggregate is not

exposed and water no longer pools in certain locations, and filled expansion gaps with silicone;

(c) replaced cutting boards and discontinued using the damaged food carts and mixing bowl;

(d) ran ventilation fans in the cooking room to reduce condensation, and covered pasta cookers

during the cool-down process; and (e) continued working on proper water backflow prevention.

       29.     FDA issued a Warning Letter to Defendants dated August 12, 2016, informing

them that, due to FDA finding L. monocytogenes in their facility near food and food-contact




                                               10
 Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.11 Page 11 of 14



surfaces and observing numerous violations of CGMP during FDA’s February 2016 Inspection,

Defendants’ food products were adulterated within the meaning 21 U.S.C. § 342(a)(4). The

Warning Letter further noted that Defendants’ response to the Form FDA-483 issued after the

February 2016 Inspection was inadequate. For example, Defendants did not address re-training

employees on cleaning operations, repairing the ceiling in the food-processing room, and

determining whether the ventilation fans in the cook room were adequate. In addition, the

Warning Letter referenced MDARD detecting L. monocytogenes in Defendants’ facility during

the June 2014 Inspection, and that Defendants should reassess their cleaning and sanitation

operations. The Warning Letter emphasized the serious nature of the deficiencies, stated that it

was not intended to be an all-inclusive review of Defendants’ facility and products, and

explained that it was Defendants’ responsibility to ensure that their products comply with the Act

and its implementing regulations.

       30.     Defendants responded to the August 2016 Warning Letter by stating that, among

other things, they had purchased a new stand mixer to replace the older mixer where

L. monocytogenes was detected and that they had sealed the expansion gap where

L. monocytogenes was detected; however, Defendants did not address the poor condition of their

processing room floor.

       31.     MDARD conducted an inspection of Defendants’ facility on September 14, 2017

(the “September 2017 Inspection”) and observed insanitary conditions. For example, the floor

was pitted in various locations throughout the facility. In addition, several pieces of food

processing equipment had food-residue accumulation, a paddle for the pasta cooker was standing

on the floor grating around the cooker (a source of contamination), and paint was peeling off the

wall behind the floor mixer in the food-processing room.




                                                11
 Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.12 Page 12 of 14



       32.     FDA analyzed the environmental samples collected from Defendants’ facility

during the June 2014, February 2016, and November 2017 inspections, and determined through

Whole Genome Sequencing that Defendants’ facility contained a resident strain of the pathogen

L. monocytogenes. Specifically, the strain of L. monocytogenes detected during the June 2014

Inspection on the floor under the hand washing sink, on the floor under a table in the processing

room, and in the central floor drain of the processing room, is identical to the L. monocytogenes

strain detected in those areas during the February 2016 and November 2017 inspections. The

June 2014 MDARD samples and the FDA samples are genetically identical, which indicates that

this pathogen has been present in Defendants’ facility since at least 2014.

       33.     When Defendants responded to the Form FDA-483 issued after the November

2017 Inspection (Paragraph 15, above) they failed to address the root cause of the L.

monocytogenes contamination in their facility.

       34.     To ensure that Defendants do not further violate the Act in the manner set forth

above, the entry of injunctive relief by this Court is appropriate.

       WHEREFORE, the United States respectfully requests that this Court:

       I.      Permanently and perpetually restrain and enjoin Defendants Saranac Brand

Foods, Inc., a corporation, and Dennis M. Nowak and Daniel R. Nowak, individuals, and each

and all of their officers, agents, employees, representatives, successors, assigns, heirs, attorneys,

and any and all persons in active concert or participation with any of them (including individuals,

directors, corporations, subsidiaries, affiliates, franchisees, partnerships, and “doing business as”

entities) who receive actual notice of this Court’s Order, from doing or causing to be done,

directly or indirectly, any of the following acts:




                                                     12
 Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.13 Page 13 of 14



               A.      Violating 21 U.S.C. § 331(a) by introducing or delivering for introduction

       into interstate commerce, or the causing thereof, any article of food that is adulterated;

       and

               B.      Violating 21 U.S.C. § 331(k) by causing the adulteration of any article of

       food while such article of food is held for sale after shipment of one or more of its

       components in interstate commerce.

       II.     Permanently and perpetually restrain and enjoin, under 21 U.S.C. § 332(a) and the

inherent equitable authority of this Court, Defendants and each and all of their officers, agents,

employees, representatives, successors, assigns, heirs, attorneys, and any and all persons in

active concert or participation with any of them (including individuals, directors, corporations,

subsidiaries, affiliates, and partnerships), from doing or causing to be done, directly or indirectly,

any act that adulterates food within the meaning of 21 U.S.C. § 342(a)(4).

       III.    Order Defendants and each and all of their officers, agents, employees,

representatives, successors, assigns, heirs, attorneys, and any and all persons in active concert or

participation with any of them (including individuals, directors, corporations, subsidiaries,

affiliates, and partnerships) who receive actual notice of this Court’s Order, to cease receiving,

preparing, processing, packing, holding, and distributing all food at or from their facility, or at

any other location(s) from which Defendants receive, prepare, process, pack, hold, or distribute

food, unless and until Defendants bring their receiving, preparing, processing, packing, holding,

and distribution operations into compliance with the Act and its implementing regulations to

FDA’s satisfaction.




                                                 13
 Case 1:18-cv-01332-PLM-PJG ECF No. 1 filed 11/29/18 PageID.14 Page 14 of 14



       IV.     Grant the United States its costs and such other and further relief as this Court

deems just and proper.


Dated this 29th day of November, 2018.



 Of Counsel:                                       Respectfully submitted,

 ROBERT P. CHARROW                                 ANDREW B. BIRGE
 General Counsel                                   United States Attorney
 U.S. Dept. of Health & Human Services             Western District of Michigan

 STACY CLINE AMIN                                   /s/ Ryan Cobb
 Chief Counsel                                     RYAN COBB
 Deputy General Counsel                            Civil Chief
 United States Department of                       Assistant United States Attorney
 Health and Human Services                         330 Ionia Avenue, N.W.
                                                   Suite 501
 ANNAMARIE KEMPIC                                  Grand Rapids, MI 49503
 Deputy Chief Counsel, Litigation                  Ryan.Cobb@usdoj.gov

 JOSHUA A. DAVENPORT                               JOSEPH H. HUNT
 Associate Chief Counsel                           Assistant Attorney General
 United States Department of
   Health and Human Services                       JAMES M. BURNHAM
 Office of the General Counsel                     Deputy Assistant Attorney General
 Food and Drug Administration
 10903 New Hampshire Avenue                        GUSTAV EYLER
 Silver Spring, MD 20993-0002                      Acting Director
                                                   Consumer Protection Branch

                                                    /s/ Claude F. Scott
                                                   CLAUDE F. SCOTT
                                                   Trial Attorney
                                                   Consumer Protection Branch
                                                   U.S. Department of Justice
                                                   Civil Division, 6th Floor South
                                                   450 Fifth Street, NW
                                                   Washington, DC 20044
                                                   202-514-9471
                                                   Claude.F.Scott@usdoj.gov




                                                14
